Sewall, J.,
said that he had entertained some doubts at the trial, and wished to have the question saved. Upon further consideration, those doubts, which had been excited by suggestions arising from technical nicety, were dissipated.
The whole Court agreed that the motion must be overruled and the defendant was sentenced, (a)
ADDITIONAL NOTE.
[A person is guilty of larceny, in Vermont, who brings into that state property feloniously taken in Canada. — State vs. Bartlett, 31 Verm. 650.
A foreigner, who, after committing larceny abroad, comes into New York, and brings the stolen property with him, is punishable as for larceny committed in the state. — The People vs. Burke, 11 Wend. 129. — F. H-]

 [This decision goes upon the principle that the possession of the goods stolen by the thief is a larceny in every country into which he carries the goods, because, the legal possession still remaining in the true owner, every moment’s continuance of the trespass and felony amounts, in legal consideration, to a new caption and asportation.— 1 Chitty, Cr. L. 178.—2 East, 771.— Stark. Crim. Pl. 2. — 7 Coke, Bulwer's case. — 2 Hale, 163. — Arch. Crim. PI. 5. — 3 Inst. 113.— See State vs. Merrick, 1 Apple, 398.—Ed.]